Case 20-10343-LSS Doc3711 Filed 05/12/21 Pagelof1

Claim filing im

Dear Justice Lauri Selber Silverstein,

BSA Bankruptcy Case 824 Market Street 6th Floor Wilmington, DE 19801 Dear Justice
Silverstein; As a child | looked at the world through colored glasses, | trusted people and
organizations to protect me and help mold me into the type of person | needed and wanted to
be. The Boy Scouts of America was the type of organization that | looked forward to joining for
as long as | can remember because of all of their needs to do good not only to their scouts but
to our communities and our great nation. | was not raised is a well to do family so | remember
having to collect bottles so that | could pay my dues to scouting. After about a year my world
came crashing in on me. During a week-long camping trip on the | | was abused.
My faith in everything collapsed. | remember wondering why my parents let this happen to me
even though | didn't tell them. Why God had let this happen to me. Why the Police let this
happen again | neglected to tell them. But most of all why the Boy Scouts of America let this
happen to me. After this camping trip | never returned to a meeting or event. Once this had
occured | remember that | trusted no one and would refuse to be alone with any grown up man
including my very own relatives. My grades in school started to decline, | quit attending church
and worst of all | started to get into fights almost on a weekly basis. And whenever | saw
another boy wearing a Boy Scout uniform | would immediately attach them, knowing that it was
not their fault and perhaps the same abuse was happening to them. As | entered my teenage
years and become aware of the gay lifestyle | had a hatered for anyone | felt my be so inclined
and this followed me through most of my adult life, Knowing that my abuser had some
connection th the U.S. Navy i hated this fine organization, So when | decided to enlist in the
military | looked around and found out that the U.S. The Marine Corps was known to dislike the
Navy so | enlisted, Later | was to find out that the U.S.M.C. was actually under the Department
of the Navy. But throughout my military career of 6 years whenever | was out on the town |
usually found myself fighting with a Navy man. | was lucky that | finally changed my attitude and
have returned to calmer views of life. But | wonder how my life would have changed had the
abuse never happened, perhaps | could have become President or maybe aJustice just as
yourself. | no longer hold mistakes against anyone, however, | do expect people and
organizations to pay for them. And | hope and pray that you have the foresight, commitment and
strength to hold the Boy Scouts of America accountable for their failure to protect not only me
bujt the thousands of others they allowed to be abused. Thank you in advance for your attention
to this matter and your valuable time.

 

<= ™
pal
“z —= —y
22 = 0
4= i —
onD i
As= mam FTI
zo FO
_

<5

>

2D

60

 
